DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/27/18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites automatically adjusting the cooking parameter “by the controller”, while dependent claim 9 recites automatically adjusting the cooking parameter “by the personal 
Claim 1 recites steps such as “obtaining”, determining”, “sending”, “receiving”, and “automatically adjusting” data and information. It is not clear if a cooking process is actually carried out in the claim, or whether it is limited to simply manipulating data prior to a cooking process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hui [US 2017/0219215A1] in view of Horn et al [US 2002/0092844A1] and Jiang [US 2018/0008089A1].
Hui teaches a method for controlling an induction cooker (paragraph 0020) comprising a cooking device with cookware positioned on it (Figure 1A, #100, 60), a setting module for setting/inputting parameters such as cooking time and temperature (Figure 1A-B, #10; paragraph 0014), obtaining weight data from sensors indicative of a food weight in the cookware (Figure 1B, #24; paragraph 0016), a controller for the cooking device (Figure 1B, #40), a personal/remote electronic device and application in communication with the controller (Figure 1A-B, #200, 300; paragraph 0028), automatically controlling and adjusting a heating 
Hui does not explicitly recite obtaining a cookware weight before placing the food (claim 1), and a user selection of the food type (claim 1).
Horn et al teach a method for weighing foods on a cooking device (Figure 1) by use of a weight sensor (Figure 1-2, #21-22), an electronic control unit (Figure 1-2, #9), measuring the weight of food in a cooking vessel by first measuring the weight of the vessel, then measuring the combined weight of the vessel and food, and displaying the difference which indicative of the food weight (paragraph 0021, 0024).
Jiang teaches a method for automated cooking by use of a tablet/personal electronic device on which the user selects food parameters such as the food type (paragraph 0043-0044), and the tablet communicating and controlling the cooking device (paragraph 0022, 0045).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed weight measurement and food type selection into the invention of Hui, in view of Horn et al and Jiang, since all are directed to methods of automated cooking, since Hui already included food weight measurement in a cooking pot (Figure 1A-B, #24, 60), since automate cooking 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792